Per Curiam.
The judgment is against both defendants. The plaintiff may recover, if at all, only against the defendant who employed him. Nowhere in the record is it shown that he was employed by the defendant Samax Realty Co., Inc. The proof was insufficient to establish that the proposed purchasers accepted the second offer. The judgment and order appealed from should, therefore, be reversed and a new trial ordered, with costs to the appellants to abide the event. Present — Dowling, P. J., Finch, Martin, O’Malley and Proskauer, JJ. Judgment and order reversed and new trial ordered, with costs to the appellants to abide the event.